 



Exhibit 10.5A4
AMENDMENT NUMBER 4
TO LICENSE AND DISTRIBUTION AGREEMENT
     This Amendment Number 4 to the License and Distribution Agreement (the
“Amendment”), dated September 27, 2006 (the “Effective Date”), amends the terms
of the License and Distribution Agreement, dated August 2001, including any and
all previous amendments thereto (the “Agreement”) by and between Altiris Inc., a
Delaware corporation having its principal of place of business at 588 West 400
South, Lindon, Utah 84042 (“Altiris”) and Hewlett-Packard, a Delaware
corporation having its principal place of business at 3000 Hanover Street, Palo
Alto, California 94304 (“HP”) (individually, the “Party,” collectively, the
“Parties”). Unless specifically modified or changed herein, the terms and
conditions of the Agreement shall remain in effect. In the event of a conflict
or inconsistency between the terms and conditions contained in this Amendment
and the Agreement, the terms and conditions contained in this Amendment shall
prevail.
     WHEREAS, the Parties have previously entered into the Agreement that grants
HP rights to incorporate certain Altiris software into HP product lines; and
     WHEREAS, the Parties desire to amend the Agreement to update certain
deliverables provided by Altiris and the terms and conditions corresponding to
such deliverables.
     NOW, THEREFORE, in consideration of the above recitals, the mutual
undertakings of the Parries as contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties to this Amendment hereby agree as follows:
     I. Definitions. All capitalized terms which are not defined in this
Amendment shall have the meaning as set forth in the Agreement.
     II. Modifications. The Agreement is amended and supplemented as follows:
     1. Section 1.29 shall be modified as follows:
“1.29 “Licensed Software” shall mean each of the components of the Altiris
eXpress deployment server software, which consists of the software components
listed on Schedule 1.2 of Exhibit A (as may be modified as set forth on
Schedule 1.2), and which shall also include those modifications made under this
Amendment No. 4 to the Deployment Server software to include functionality to
provide compatibility with the Intel Itanium processor, to the extent the
foregoing are for deployment and redeployment of HP Products and products,
similar thereto, and any Updates/Maintenance Releases and New Releases to be
provided under this Agreement.”
     2. The following shall be added as Section 2.4:





--------------------------------------------------------------------------------



 



  “2.4 Altiris shall use best efforts to develop and deliver to HP no later than
December 6, 2006, the Deployment Server software product, in object code format,
as modified to include functionality for compatibility with the Intel Itanium
processor (hereinafter referred to as the “Deployment Server for Itanium” or
Licensed Software”), which product shall be deemed to be a standard commercially
available Altiris software product.”     3.   Section 3. License and Rights,
Section 4. Marketing, Promotion and Press Releases, Section 6. Support and
Updates/Maintenance Releases and New Releases, Section 7 Royalties and Fees (as
such sections were modified by Amendment No. 3) shall apply to this Amendment
No. 4, provided that (i) any references to the Licensed Software shall be deemed
to include the Deployment Server for Itanium, (ii) references to Compaq shall be
deemed to refer to HP, and (iii) references to Compaq products shall be deemed
to refer to the HP products.     4.   The following shall be added as
Section 7.7:         “7.7 In consideration for the development as further
defined in Exhibit B-l and license grants set forth in this Amendment No. 4, HP
shall pay to Altiris fees in the fixed amount of [*], which fees shall be paid
in three (3) installments as detailed below and which shall be used for the
development activities of Altiris hereunder.         Payment No. 1 in the amount
of [*] shall be due sixty (60) days after the Effective Date of this Amendment.
        Payment No. 2 in the amount of [*] shall be due within sixty (60) days
after the delivery by Altiris to HP of the final object code for the
Deliverables as defined in Exhibit B-l.         Payment No. 3 in the amount of
[*] shall be due within sixty (60) days after HP’s acceptance of the
Deliverables as defined in Exhibit B-l. In the event that HP fails to notify
Altiris in a detailed writing of any nonconformance of the Deliverables on or
before March 31, 2007, the parties agree that the Deliverables shall be deemed
accepted by HP.     5.   Exhibit B-l shall be attached hereto and made a part
hereof.

     III. Conflicts. All other terms not expressly amended herein shall remain
in full force and effect as set form in the Agreement. Should a conflict arise
between this Amendment and the Agreement, the provisions of this Amendment shall
control.
 

[ * ]   These provisions are the subject of a Confidential Treatment Request

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their duly authorized representatives, all as of the date first
written above.

                Agreed and Accepted:   Agreed and Accepted:     ALTIRIS, INC.  
HEWLETT-PACKARD COMPANY    
 
             
By:
/s/ Michael R. Samuelian   By:   /s/ Rick Beck    
 
             
 
              Printed Name: Michael R. Samuelian   Printed Name: Rick Beck    
 
              Title: Vice President Sales Title: VP    
 
              Date: 11/14/06   Date: 10-5-06    
 
              Reviewed by Altiris Legal            
 
             
By:
HW            
 
             
Date:
10-6-06            





--------------------------------------------------------------------------------



 



EXHIBIT B-l
DEPLOYMENT SERVER SUPPORT FOR ITANIUM-BASED PRODUCTS
STATEMENT OF WORK
     1. SCOPE OF THE STATEMENT OF WORK
     Altiris will provide updated versions of Deployment Solution that include
support for Itanium-based products, such as HP Integrity servers. This support
will include deployment of Linux IA-64 and Windows for 64 Bit systems using both
the native operating system scripted install and the Altiris image installation
methods.
     Altiris will provide both LinuxPE and WinPE pre-boot support on the
Itanium-based products, including changes needed to comprehend the EFI boot
environment and the IA-64 processor architecture.
     Altiris will also provide a deployment agent for Linux IA-64 and Windows
for 64 Bit systems.
     Hardware discovery of the Management Processor (iLO equivalent on
Integrity) will be similar to that for iLO/RILOE on ProLiant.
     It is not a requirement for the Altiris Deployment Solution to run on
Itanium-based products.
     This will provide a robust deployment solution for ProLiant and Integrity
servers.
     2. PROJECT MANAGERS AND PROJECT COORDINATION

         
 
  For HP:   For Altiris:
 
  Gail Reebenacker   Glen Herzog
 
  Project Manager   Program Manager, Deployment Solution
 
  Mailstop 150601   588 West 400 South
 
  20555 Tomball Parkway   Lindon, Utah 84042
 
  Houston, Texas 77070    

     3. DESCRIPTION OF SERVICES
          a. Altiris will provide the following services (collectively, the
“Services”):
     Altiris will develop updates to their Deployment Server product, which
forms the basis of HP ProLiant Essentials Rapid Deployment Pack, in order to
provide support for servers based on Itanium-based products.





--------------------------------------------------------------------------------



 



     4. DESCRIPTION OF DELIVERABLES
          a. List of Deliverables. Altiris will provide the updates described in
Paragraph 3 above to develop and deliver the following Deliverables:

  •   Program/Project Plan     •   Documentation     •   Deployment Solution
Preliminary Builds     •   Deployment Solution Final Release

          b. Requirements for Deliverables. Project plan shall include milestone
dates including development complete, first release to HP, beta release, release
candidate, and final release date. Project plan updates shall be communicated in
the regular RDP core team meeting.
     Documentation will include updates to existing Altiris Deployment Server
documentation to include certain IA-64 and Integrity unique features.
     The Altiris Deployment Solution to be delivered is an updated version that
includes support for Itanium-based products as described above. This will be
released to HP in beta form to support internal development and testing by HP of
RDP. The final release of the updated Deployment Solution will be released by
Altiris with RDP integration of Integrity support
     Detailed requirements for Deployment Solution are:
               1. Support image capture and deploy of Itanium-based products
running Windows.
               2. Support image capture and deploy of Itanium-based products
running Linux.
               3. Support scripted OS install of Windows on Itanium-based
products.
               4. Support scripted OS install of Linux on Itanium-based
products.
               5. Support gathering basic inventory information from Integrity
servers on initial pre-boot, similar to what is done for ProLiants.
               6. Support pre-boot of Linux via PXE, CD, and USB key, support
pre-boot of WinPE via CD.
               7. Support configuration discovery of the Management Processor on
Integrity and provide console features (browse to interface, power control,
reset, etc.) as with the ProLiants.

B-2



--------------------------------------------------------------------------------



 



               8. Ability for HP to create a single unified RDP product, that
supports both Integrity and ProLiant servers.
               9. Provide preliminary releases of the updated version of
Deployment Solution to HP for development and testing purposes.
          c. Acceptance Criteria for Deliverables. Acceptance criteria for the
Deliverables will be conformance to the requirements set forth above, or
otherwise as set forth in the body of Amendment No. 4.
     It is anticipated that some minor bugs may be deferred to a future release;
however those should be resolved by the next major release of Deployment
Solution.
          d. Delivery Date for Deliverables. All Deliverable shall be completed
by December 6, 2006 and submitted to HP for validation against the acceptance
criteria noted above.

B-3